UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7436



BENJAMIN HENDERSON JONES,

                                           Petitioner - Appellant,

          versus


GEORGE DEEDS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-705-7)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin Henderson Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Henderson Jones, a Virginia inmate, appeals from the

district court's order dismissing his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).   The district court dis-

missed the petition without prejudice because Jones failed to dem-

onstrate that he had exhausted his available state court remedies.

Because the instant petition is Jones' second § 2254 petition, see

Jones v. Angelone, 94 F.3d 900 (4th Cir. 1996),    Jones must seek

authorization from this court before filing a second or successive

§ 2254 petition.   See 28 U.S.C.A. § 2244 (West Supp. 1999).    We

therefore deny a certificate of appealability and dismiss the ap-

peal on that ground.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2